Citation Nr: 1002644	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  06-29 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for a service-connected skin disorder.

2.  Entitlement to an initial compensable disability rating 
for service-connected human immunodeficiency virus prior to 
July 21, 2006; and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The Veteran had active military service from October 1981 to 
August 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The Veteran appeared and testified at a Travel Board hearing 
held before the undersigned Veterans Law Judge in March 2008.  
Thereafter, the Board issued a decision in which it denied 
service connection for a bilateral shoulder disorder and a 
dental disorder and denied an initial compensable disability 
rating for service-connected right wrist disorder.  At that 
time, the Board also remanded the issues of initial 
compensable disability ratings for service-connected human 
immunodeficiency disability (HIV) and skin disorder to the 
Appeals Management Center (AMC).  In a June 2009 rating 
decision, the AMC granted a 10 percent disability rating for 
service-connected HIV effective July 21, 2006.  By 
Supplemental Statement of the Case issued in October 2009, 
the AMC continued the denial of a compensable disability 
rating for service-connected skin disorder.  

The issue of an increased disability rating for service-
connected human immunodeficiency virus is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the AMC in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected skin disorder, which is 
diagnosed as pruritis involving the bilateral thighs, is not 
productive of coverage of five percent or more of the entire 
body; affection of any exposed area; or the use of 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of less 
than 6 weeks during a 12-month period.

2.  The Veteran's service-connected skin disorder does not 
represent an exceptional disability picture.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
service-connected skin disorder are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7 and 
4.118, Diagnostic Code 7806 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) describe 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, the Veteran's claim for a compensable 
disability rating for his service-connected skin disorder 
arises from his disagreement with the initial evaluation upon 
grant of service connection in the March 2004 rating 
decision.  Since the Veteran's claim was initially one for 
service connection, which has been granted, the Board finds 
that VA's obligation to notify the Veteran was met as the 
claim for service connection was obviously substantiated.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, any deficiency in notice relating to the Veteran's 
appeal for an increased rating is not prejudicial to the 
Veteran.

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).  All efforts have been made to obtain 
relevant, identified and available evidence, and VA has 
notified the Veteran of any evidence that could not be 
obtained.  VA, therefore, has made every reasonable effort to 
obtain all records relevant to the Veteran's claim.

The duty to assist includes providing the veteran a thorough 
and contemporaneous examination.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  The Veteran was afforded VA examinations in 
September 2003 and February 2009.  In addition, an addendum 
to the February 2009 VA examination report was submitted in 
June 2009.  Significantly, the Board observes that the 
Veteran does not report that the condition has worsened since 
he was last examined, and thus a remand is not required 
solely due to the passage of time.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43186 (1995).  

The Board does note, however, that the Veteran's 
representative provided argument against the adequacy of the 
February 2009 examination, to wit, that the examiner failed 
to state the percentage of exposed areas affected by the 
Veteran's skin disorder.  The Board acknowledges that the 
examiner did not provide this information, but finds that his 
failure to do so does not render the February 2009 
examination as supplemented by the June 2009 addendum 
inadequate for rating purposes, which is discussed in further 
detail below.

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims. 

II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's service-connected skin disorder is diagnosed as 
pruritis.  (See VA examination reports from September 2003 
and February 2009.)  He has also been granted service 
connection for acne and received a separate 10 percent 
disability rating, which was not appealed by the Veteran and 
is, therefore, not currently before the Board.

The Board notes that the VA rating schedule does not contain 
a diagnostic code specifically for pruritis.  When an 
unlisted condition is encountered, it is permissible to rate 
the condition under a closely related disease or injury in 
which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  The assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  
38 C.F.R. § 4.27.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's pruritis has been evaluated using the rating 
criteria set forth in Diagnostic Code 7806, which evaluates 
dermatitis and eczema.  After considering all other possible 
diagnostic codes, the Board finds that Diagnostic Code 7806 
is the most appropriate for rating the Veteran's skin 
disorder.  

Diagnostic Code 7806 provides for a noncompensable disability 
rating when less than 5 percent of the entire body or less 
than 5 percent of the exposed areas are affected, and no more 
than topical therapy was required during the past 12-month 
period.  A 10 percent rating is warranted where at least 5 
percent, but less than 20 percent of the entire body is 
covered, or at least 5 percent but less than 20 percent of 
exposed areas affected are covered, or there is intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period.  A 30 percent 
rating is warranted where the condition affects 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  More than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period warrants a 60 percent maximum 
rating.  38 C.F.R. § 4.118, Diagnostic Code 7806.

As the Veteran's claim for service connection was filed 
immediately after his discharge from service in August 2003, 
the service treatment records may be relevant to the present 
inquiry and provide some information as to the history of his 
skin disorder.  The service treatment records show the 
Veteran was treated for acne (mostly of the face and back) in 
service with Retin-A and Benzoyl Peroxide.  He also underwent 
a round of treatment with Accutane in 1999.  

The service treatment records, however, also show complaints 
of and treatment for pruritis.  Treatment notes from 1989 
through 1991 indicate the Veteran underwent extensive work up 
for complaints of pruritis over his abdomen and lower 
extremities; however, no etiology was determined.  The 
Veteran's pruritis was thought to be idiopathic in nature and 
possibly related to stress.  No further treatment is seen in 
the service treatment records for complaints of pruritis over 
the lower extremities until July 2002, although treatment for 
his acne was often given.  In July 2002, the Veteran 
underwent a dermatology consult for his acne; however, he 
also complained of itching of the thighs after showering 
periodically.  No assessment was reported and no treatment 
given.  At his separation examination in April 2003, the 
Veteran reported having "very itchy legs."  On examination, 
the assessment was chronic pruritis of the lower extremities; 
however, this was not considered a disabling condition and no 
need for further treatment was noted.  

The Veteran underwent VA examination in September 2003 at 
which he complained of intense itching of his thighs for 19 
years.  He reported precipitating factors as winter, exercise 
and taking a shower after which the itching is quite intense 
for about a half hour.  He denied that this was associated 
with an eruption.  Physical examination of his thighs 
revealed no eruptions.  He reported presently using only 
topical treatment.  The assessment was essential pruritis of 
the thighs.

The Veteran underwent a second VA examination in February 
2009.  He again reported itching of the thighs of the same 
degree since 1982.  He denied seasonal variation; however, it 
does occur on a daily basis and interferes with sleep.  He 
reported that the condition flares up after taking a shower 
or swimming, which lasts for 20 to 30 minutes, with the spots 
on his thighs becoming redder.  He does apply medication that 
tends to decrease the itching.  He denied ever having an 
elevated eruption.  He reported using a topical lotion for 
this condition.  Physical examination of the thighs revealed 
a very mild pinkness, primarily of the medial aspect of the 
thighs comprising about 40 percent of the thigh surface.  The 
impression was again essential pruritis of the thighs.  As 
the examiner failed to provide the percentage of area covered 
by the Veteran's skin disorder on his thighs, the claims file 
was returned to the examiner.  He provided an addendum in 
June 2009 in which he states that 3.5 percent of the total 
body is affected by the Veteran's skin disorder.

The Board notes that post-service treatment records do not 
show any complaints of or treatment for the Veteran's 
service-connected skin disorder.

After considering all the evidence, the Board finds that the 
preponderance of the evidence is against finding that a 
compensable disability rating is warranted for the Veteran's 
service-connected skin disorder.  The medical evidence of 
record fails to establish either that the Veteran's skin 
disorder affects 5 percent or more of the Veteran's total 
body area or exposed areas; or that it has required the 
intermittent use of systemic therapy such as corticosteroids 
or other immunosuppressive drugs within a 12 month period.  

In making this determination, the Board finds that the most 
probative evidence, and therefore the most persuasive 
evidence, as to the severity of the Veteran's skin disorder 
are the VA examinations at which the Veteran reported that 
his skin disorder only affects his thighs and he has only 
used topical therapy for control of symptoms.  Although, at 
the September 2003 VA examination, he reported having used 
oral medications in the past, the service treatment records 
fail to show any treatment of this disorder since 1991 and 
the Veteran further reported only using topical treatment at 
the time of the examination.  There is no evidence 
establishing recent use of oral medications or that those 
previously used were corticosteroids or other 
immunosuppressive drugs.

Furthermore, the February 2009 VA examiner stated that only 
3.5 percent of the Veteran's total body was affected.  This 
was based on the finding that the Veteran reported only his 
thighs were affected and that 40 percent of the Veteran's 
thighs were found to be affected on physical examination.  As 
previously noted, the Veteran's representative essentially 
has argued that the February 2009 VA examination report (as 
amended by the June 2009 addendum) is inadequate because the 
examiner failed to provide the percentage of exposed areas 
affected.  The Board acknowledges that the VA examiner did 
fail to provide the percentage of exposed areas affected; 
however, such failure by the examiner does not affect the 
adequacy of the examination because there is no evidence that 
the Veteran's skin disorder affects any exposed areas.  As 
the Veteran himself reports that his skin disorder only 
involves his thighs, clearly the percentage of exposed areas 
affected would be irrelevant to the present inquiry.  
Moreover, to find the examination inadequate for rating 
purposes on this basis, thereby requiring remand for at last 
another opinion if not another examination, would result in 
unnecessary additional time in resolving the Veteran's claim 
as well as a waste of VA resources.  The Board finds, 
therefore, that the deficiency in the February 2009 VA 
examination (as amended by the June 2005 addendum) is not 
prejudicial to the Veteran and does not render the VA 
examination inadequate for rating purposes.

The only other evidence relating to the severity of the 
Veteran's service-connected skin disorder is his statement 
submitted in November 2009.  Therein he stated that he has 
had terrible itching since 1982, and he has used medicated 
lotion on his legs every day since.  He stated he had tried 
oral medications in the 1980s, but they did not seem to make 
a significant difference, and he cannot use any now because 
of other medications he is on.  As for as determining what 
percentage of his skin is affected, he argued that, at 73 
inches and 195 pounds, his legs are more than the stated 3.5 
percent of total body area; rather he believed it fair to say 
that at least 5 percent of his total body area is below his 
waist.

Although the Board acknowledges that the Veteran is competent 
to state what his symptoms are and what area of his body is 
affected by these symptoms, the Board finds his November 2009 
statement to be inconsistent with his previous reports as to 
his symptoms, when they occur, and what area of the body is 
affected.  The service treatment records mostly show his 
complaints of symptoms were on the thighs versus his entire 
lower extremities.  Moreover, the Veteran reported to both VA 
examiners that only his thighs were affected by his skin 
disorder.  Thus, the Board finds these inconsistencies to 
reduce the credibility of the Veteran's report in November 
2009 as to the extent of the area affected by his skin 
disorder.  The more probative evidence would, therefore, be 
those reports seen in the service treatment records and those 
made in conjunction with the VA examinations as they were 
made contemporaneously with the seeking of medical care.  
Given these inconsistencies, the Board does not find the 
Veteran's November 2009 statement to be credible.  See Caluza 
v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the 
credibility of a witness may be impeached by a showing of 
interest, bias, inconsistent statements, and consistency with 
other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996), 
superseded in irrelevant part by statute, VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  It, therefore, lacks 
probative value.

Finally, the Board finds that referral for extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted in 
the present case as the evidence fails to establish that 
there are exceptional circumstances that render the schedular 
evaluation to be inadequate, such as marked interference with 
employment or frequent periods of hospitalization.  38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The evidence does not show that the Veteran's skin 
disorder affects his employment.  Neither does the evidence 
show that the Veteran has had frequent periods of 
hospitalization or long term treatment due to his skin 
disorder that has interfered with his employment or daily 
life.  

Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. 
§§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically 
states: "[g]enerally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  See 
also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).   Thus the Board finds that the 
preponderance of the evidence is against referral of the 
Veteran's claim for extraschedular consideration.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the Veteran's claim.  
The preponderance of the evidence being against the Veteran's 
claim, the benefit of the doubt doctrine is not applicable.  
Consequently, the Veteran's claim must be denied.




ORDER

Entitlement to an initial compensable disability rating for 
service-connected skin disorder is denied.


REMAND

In the March 2004 rating decision, the RO granted service 
connection for human immunodeficiency virus (HIV) disease 
evaluated as noncompensably disabling.  However, by rating 
decision issued in June 2009, a disability rating of 10 
percent was granted; however, the effective date assigned for 
this new rating was July 21, 2006, the date it was first 
ascertained that an increase was warranted, rather than the 
date of the grant of service connection, which was September 
1, 2003.  Thus, the noncompensable disability rating is in 
effect from September 1, 2003, until July 20, 2006; with the 
10 percent disability rating effective since July 21, 2006.

The Board notes that neither rating is the maximum 
permissible under Diagnostic Code 6351, which evaluates HIV-
related illness.  Since that decision did not grant the 
maximum benefit under the law, the Veteran's claim remains in 
controversy.  See AB v. Brown, 6 Vet. App. 3, 38 (1992).  
However, it does not appear that a Supplemental Statement of 
the Case was issued after the June 2009 rating decision and 
prior to recertification of the issue to the Board.

A Supplemental Statement of the Case is a document prepared 
to inform the appellant of any material changes in, or 
additions to, the information included in the Statement of 
the Case or any prior Supplemental Statement of the Case.  
38 C.F.R. § 19.31(a).  A Supplemental Statement of the Case 
will be furnished if additional pertinent evidence is 
received after a Statement of the Case or the most recent 
Supplemental Statement of the Case has been issued and before 
the appeal is certified to the Board; a material defect in 
the Statement of the Case or a prior Supplemental Statement 
of the Case is discovered; or for any other reason the 
Statement of the Case or a prior Supplemental Statement of 
the Case is inadequate.  38 C.F.R. § 19.31(b).  In the 
present case, additional pertinent evidence was received in 
relation to a Board's remand in August 2008, which formed the 
basis of a partial grant of the Veteran's claim for an 
increased disability rating in June 2005.  There is no 
indication in the claims file that the Veteran has advised VA 
he is satisfied with the revised rating issued in June 2005.  
Thus, his claim remains on appeal and a Supplemental 
Statement of the Case should have been issued prior to 
recertification of the Veteran's claim to the Board.

Thus, on remand, a Supplemental Statement of the Case must be 
issued to the Veteran.

Accordingly, the case is REMANDED for the following action:

Issue a Supplemental Statement of the Case 
to the Veteran and his representative 
setting forth the applicable laws and 
regulations, and the evidence received 
since the Statement of the Case or prior 
Supplemental Statement of the Case, and 
readjudicating the Veteran's claim for an 
increased disability rating in light of 
the June 2005 rating decision.  
Thereafter, return the Veteran's claims 
file to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


